FILED
                    UNITED STATES COURT OF APPEALS                         JAN 31 2013

                                                                      MOLLY C. DWYER, CLERK
                            FOR THE NINTH CIRCUIT                       U .S. C O U R T OF APPE ALS




UNITED STATES OF AMERICA,                       No. 10-50515

              Plaintiff - Appellee,             D.C. No. 3:10-cr-01580-LAB-1
                                                Southern District of California,
  v.                                            San Diego

ADALID RODRIGUEZ CARDENAS,
                                                ORDER
              Defendant - Appellant.



Before: D.W. NELSON and O’SCANNLAIN, Circuit Judges, and SINGLETON,
Senior District Judge.*

       The memorandum disposition filed in this case on December 20, 2012 is

hereby amended as follows:

       On page 4 of the memorandum disposition, delete the sentence in the second

paragraph which states “Cardenas fails to show any prejudice resulting from the

admission of this testimony” and replace it with “No prejudice resulted from the

admission of this testimony.”

       With this amendment, the panel has voted to deny the petition for rehearing

and rehearing en banc. The panel has voted unanimously to deny the petition for



       *
             The Honorable James K. Singleton, Senior District Judge for the U.S.
District Court for the District of Alaska, sitting by designation.
rehearing. Judge O’Scannlain has voted to deny the petition for rehearing en banc,

and Judges Nelson and Singleton have so recommended. The full court has been

advised of the petition for rehearing en banc, and no judge has requested a vote on

whether to rehear the matter en banc. Fed. R. App. P. 35.

      The petition for rehearing and petition for rehearing en banc is DENIED.

No further petitions for panel rehearing or for rehearing en banc will be

entertained.